Citation Nr: 0010326
Decision Date: 04/19/00	Archive Date: 09/08/00

DOCKET NO. 92-12 015               DATE APR 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for depression secondary to back
strain with spondylolisthesis of the L5 vertebra.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from February 1953 to October
1954.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a January 1994 rating decision of the Houston,
Texas, Department of Veterans Affairs Regional Office (VARO).

In a decision dated November 1998, the Board denied the appellant's
claim for service connection for depression secondary to back
strain with spondylolisthesis of the L5 vertebra. The appellant
duly appealed the Board's decision to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (the Court). In June 1999,
the Court vacated and remanded the Board's November 1998 decision
as it pertained to the denial of service connection for depression
secondary to back strain with spondylolisthesis of the L5 vertebra
based on a June 1999 Joint Motion for Remand and to Stay Further
Proceedings (the motion) filed by the Secretary of Veterans Affairs
(the Appellee) and the representative for the appellant. This case
was thereafter returned to the Board for disposition in accordance
with tile terms of the motion. The motion required that the Board
readjudicate the claim and provide adequate reasons and bases for
its conclusions in accordance with 38 U.S.C.A. 7104(d)(1) (West
1991) and Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

FINDING OF FACT

Competent medical evidence has been presented suggesting a
relationship between depression and the appellant's service-
connected back disability.

- 2 -

CONCLUSION OF LAW

A well grounded claim for service connection for depression
secondary to back disability has been presented. 38 U.S.C.A. 1101,
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.310(a) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for depression secondary to
back strain with spondylolisthesis of the L5 vertebra. Service
connection may be granted for a disability which is proximately due
to or the result of a service-connected disease or injury. 38
C.F.R. 3.310(a) (1999). Also, service connection may  also be
granted where a service-connected disability aggravates a
nonservice-connected disability, with compensation being paid for
the amount of disability which exceed "the degree of disability
existing prior to the aggravation." Allen v. Brown, 7 Vet.App. 439
(1994) (en banc).

However, the threshold question to be answered in all cases is
whether the appellants claim is well grounded; that is, whether it
is plausible, meritorious on its own, or otherwise capable of
substantiation. Murphy v. Derwinski, 1. Vet.App. 78 (1990); Epps v.
Gober, 126 F. 3d 1464 (1997), adopting the definition in Epps v.
Brown, 9 Vet. App. 341, 344 (1996). If a particular claim is not
well grounded, then the appeal fails and there is no further duty
to assist in developing facts pertinent to the claim since such
development would be futile. 38 U.S.C.A 5107(a) (West 1991 & Supp.
1999). Furthermore, a claim which is not well grounded precludes
the Board from reaching the merits of a claim. Boeck v. Brown, 6
Vet. App. 14, 17 (1993).

Generally, to establish a plausible claim, a veteran must present
medical evidence of a current disability and medical evidence of a
nexus or link between the claimed in- service disease or injury and
the present disease or injury. Epps v. abbr, 126 F.3d 1464 (1997);
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Evidentiary
assertions

- 3 -

by the appellant must be accepted as true for the purposes of
determining whether a claim is well grounded, except where the
evidentiary assertion is inherently incredible. See King v. Brown,
5 Vet.App. 19 (1993).

In this case, the Board finds that the appellant has submitted a
well grounded claim for service connection for depression secondary
to back problems. The evidence of records shows treatment for
depression by P. Huffington, M.D., and a statement from this
physician indicated that the appellant's "accompanying back problem
tended to wear him [the appellant] down so that the future seemed
hopeless." Accordingly, competent medical evidence has been
presented showing a current disability and suggesting a nexus
between the current disability and the appellant's back problems.

ORDER

To the extent of the finding that the claim for depression
secondary to back problems is well grounded, the appeal is resolved
in the appellant's favor.

REMAND

Having determined that a well grounded claim for depression
secondary to back problems has been submitted, the VA has a duty to
assist in developing facts pertinent to the claim. 38 U.S.C.A
5107(a) (West 1991 & Supp. 1999). We note that decisions of the
Board must be based on all of the evidence available. Gilbert v.
Derwinski, 1 Vet.App. 49 (1990). The duty to assist includes the
duty to request information which may be pertinent to the claim.
See Littke v. Derwinski, 1 Vet.App. 90 (1990).

Therefore, this case is REMANDED for the following action:

- 4 -

1. VARO should obtain all records of any treatment reported by the
appellant that are not already in the claims folder and, in
particular, the private treatment records from the P. Huffington,
M.D. and any VA treatment records dated since July 1997.

2. VARO should obtain a medical opinion from a qualified physician
that addresses the following questions: 
(a) When was the onset of clinical depression and what were the
factors contributing to depression? 
(b) Does the onset of clinical depression predate the onset of back
disability? 
(c) Does the appellant have depression as a proximate result of or
due to service-connected back strain with spondylolisthesis at L5?
(d) Does the appellant's service-connected back disability
aggravate his psychiatric disability, diagnosed as depression? 
(e) Does Dr. Huffington's June 1993 statement that the appellant's
accompanying chronic back problems "tend to wear him down so that
the future at times seems somewhat hopeless" mean that the
appellant's back condition either caused or aggravates his
psychiatric condition? How should this statement be construed from
a medical stand-point? 

Each question should be answered clearly and concisely in the form
of a report, based on a thorough review of all the evidence of
record and sound medical principles. The physician must provide a
complete rationale for each conclusion-answer and for all medical
opinions.

- 5 -                                                       

The claims folder must be provided to the physician for review.

3. The appellant has the right to submit additional evidence and
argument on the matter that the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VARO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103 -
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the VAROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

- 6 - 


